Citation Nr: 1548008	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 30 percent disabling as of January 15, 2009, and 10 percent disabling prior to January 15, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.H.
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to January 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In a June 2010, the Board remanded the claim for an increased rating for bilateral hearing loss so that the Veteran could be scheduled for a Board hearing in accordance with his request.  In October 2015, he testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

First, a remand is required for another VA examination for bilateral hearing loss.  A VA examination was last conducted in December 2011, almost four years ago.  During the Board hearing, the Veteran asserted that his bilateral hearing loss has worsened.  See Board Hearing Transcript (Tr.) at 15.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Second, in conjunction with the Veteran's claim for TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's disabilities on his ability to work.  

Finally, a remand is required to obtain all outstanding private and VA treatment records relevant to the Veteran's claims.  VA treatment records indicate that the Veteran has received treatment from private health care providers; however, none of these records have been obtained.  See Virtual VA, CAPRI records received on May 23, 2014, pg. 4.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his service-connected bilateral hearing loss and psychiatric disorder.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center, to include the Albany VA Medical Center and Glen Falls VA Outpatient Clinic, and obtain and associate with the claims file all outstanding records of treatment dated since May 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the service-connected bilateral hearing loss.  The appropriate Disability Benefit Questionnaire must be utilized.  The examiner must comment on the impact of the Veteran's bilateral hearing loss on his employment and activities of daily life.  

4.  After obtaining any identified and outstanding records, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The examiner must comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The surveyor must address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

